Citation Nr: 1018791	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  06-03 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for coronary artery 
disease (CAD), claimed as heart arrhythmia and cardiovascular 
disease.

3.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD) with hiatal hernia, gastritis, and 
duodenitis, claimed as ulcers.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel

INTRODUCTION

The Veteran had active service from May 1970 to March 1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2004 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).

The Veteran requested a hearing before a decision review 
officer (DRO) in connection with these claims.  The hearing 
was scheduled for September 2006, but the Veteran 
subsequently cancelled his request for a hearing.  

The issue of entitlement to service connection for 
posttraumatic stress disorder (PTSD) based on personal 
assault has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
See January 2006 substantive appeal.  Therefore, the Board 
does not have jurisdiction over this issue, and it is 
referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Hypertension was not present during service or manifest 
to a compensable degree within one year after discharge from 
service, and any current hypertension is not attributable to 
any event, injury, or disease in service.

2.  Coronary artery disease, claimed as heart arrhythmia and 
cardiovascular disease, was not present during service or 
manifest to a compensable degree within one year after 
discharge from service, and any current cardiovascular 
disability is not attributable to any event, injury, or 
disease in service.

3.  Gastroesophageal reflux disease with hiatal hernia, 
gastritis, and duodenitis, claimed as ulcers, was not present 
during service; ulcers were not manifest to a compensable 
degree within one year after discharge from service, and any 
current gastrointestinal disability is not attributable to 
any event, injury, or disease in service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by service 
and may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  Coronary artery disease, claimed as heart arrhythmia and 
cardiovascular disease, was not incurred in or aggravated by 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

3.  Gastroesophageal reflux disease with hiatal hernia, 
gastritis, and duodenitis, claimed as ulcers was not incurred 
in or aggravated by service and ulcers may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Establishing Service Connection

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002).  Establishing service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303(a) (2009). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. 3.303(d).  
Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  The presumptive 
provisions of the statute and Department of Veterans Affairs 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d).  
According to 38 C.F.R. § 3.309(a) (2009), service connection 
for certain disabilities, such as cardiovascular-renal 
disease, including hypertension; arteriosclerosis; and 
ulcers, may be granted on a presumptive basis if manifested 
to a compensable degree within one year after separation from 
service.

II.  Factual Background and Analysis

The Veteran's service treatment records (STRs) are completely 
negative for a diagnosis of or treatment for any 
cardiovascular or gastrointestinal abnormalities.  There is 
also no evidence of hypertension, organic heart disease, or 
ulcers to any degree within one year after discharge from 
service.

The first pertinent post-service evidence of record is dated 
December 1992, over two decades after discharge from service.  
The Veteran was hospitalized at East Tennessee Baptist 
Hospital that month after experiencing chest pain and 
arrhythmias with possible pre-syncope.  A history and 
physical examination conducted at that time noted that the 
Veteran had hypertension for two months.  
The Veteran underwent a battery of diagnostic tests at that 
time, including an echocardiogram, chest x-ray, myocardial 
perfusion scan, and cardiac catheterization.  The results of 
these tests were normal and a discharge summary dated that 
same month diagnosed the Veteran as having premature 
ventricular contractions as well as hypertension.  

The Veteran presented to P. Ironside, M.D. in June 1995.  His 
past medical history was significant for hypertension (for 
the past five or six years), as well as duodenal or gastric 
ulcers (for the past three or four years).  A chest x-ray 
administered at that time showed no evidence of acute 
pulmonary disease.  The impression was uncontrolled 
hypertension.  A follow-up note from Dr. Ironside dated 
October 1995 indicated that the Veteran had "difficult to 
control hypertension, a cardiac arrhythmia, and gastric 
distress."  It was also noted that the Veteran was an 
alcoholic. 

In October 1995, S. Maran, M.D. diagnosed the Veteran as 
having severe GERD with possible peptic stricture of the 
esophagus as well as hypertension.  A 
esophagogastroduodenoscopy (EGD) performed in December 1996 
was interpreted to show moderate to severe GERD.  An 
operative report associated with the procedure also listed 
the following secondary diagnoses: erosions/ulcerations of 
the distal esophagus, hiatal hernia, severe antral gastritis, 
and five ulcers with pre-pyloric regions.

The Veteran sought additional private care from R. Martin, 
M.D. in December 1996.  He reported symptoms similar to those 
he experienced back in 1992.  A myocardial perfusion scan 
administered at that time "suggested a reversible defect in 
the basal inferior wall."  Following a physical examination 
and diagnostic testing, Dr. Martin diagnosed the Veteran as 
having chest pain and mild hypertension.  

A psychiatric treatment report from R. McKnight, M.D. also 
dated December 1996 noted that the Veteran was currently 
treated for hypertension, cardiac arrhythmia, and gastritis, 
among other conditions.

G. Hoppe, M.D. performed a medical examination of the Veteran 
in November 1999 in connection with his claim for Social 
Security Disability benefits.  The Veteran reported 
subjective complaints of increasing chest pain (since 1992), 
recurrent heart flutter (for seven or eight years), elevated 
blood pressure (for 20-30 years), and recurrent, bleeding 
peptic ulcer disease (PUD) (for the past five years), among 
other conditions.  Dr. Hoppe diagnosed the Veteran as having 
hypertension, among other conditions.  The Veteran was 
subsequently awarded Social Security Disability benefits in 
March 2000 at least in part due to recurrent PUD.  The 
effective date for this award was April 6, 1999.   

VA treatment records associated with the claims file showed 
continued treatment for hypertension and GERD since May 2000.  
Additionally, VA treatment records dated July 2000 and May 
2001 identified the date of onset of the Veteran's 
hypertension as either 1978 or sometime in the 1980s.  

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against a finding of service 
connection in this case.  Preliminarily, the Board 
acknowledges that there is competing evidence of record 
concerning the date of onset of the Veteran's hypertension.  
While the Board may not reject a favorable medical opinion 
based on its own unsubstantiated medical conclusions, see 
Obert v. Brown, 5 Vet. App. 30, 33 (1993), the Board does 
have the authority to "discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In evaluating 
the probative value of competent medical evidence, the Court 
has stated, in pertinent part: 

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. .  As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicator . 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  A 
physician's access to the claims file and the thoroughness 
and detail of the opinion are important factors in assessing 
the probative value of a medical opinion.  Prejean v. West, 
13 Vet. 444, 448-499 (2000).  

STRs of record showed no diagnosis of or treatment for any 
cardiovascular or gastrointestinal disabilities in service.  
There was also no evidence of hypertension, organic heart 
disease, or ulcers within one year after discharge from 
service.  Instead, the first pertinent evidence of record 
showing a diagnosis of and treatment for hypertension was 
dated December 1992, over two decades after discharge from 
service.  Similarly, the first evidence of a diagnosis of and 
treatment for a heart condition and/or gastrointestinal 
disability was dated in 1995.  

In this regard, the United States Court of Appeals for the 
Federal Circuit has determined that a significant lapse in 
time between service and post-service medical treatment may 
be considered as part of the analysis of a service 
connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  In this case, the lapse of over two decades 
between service and the first evidence of hypertension, a 
heart condition, and a gastrointestinal disability is 
evidence against the Veteran's claims.

On the other hand, VA treatment records dated July 2000 and 
May 2001 identified the onset of the Veteran's hypertension 
as either 1978 or sometime during the 1980s.  This 
information, ostensibly, was provided by the Veteran to the 
examiners.  However, evidence that is simply information 
recorded by a medical examiner, unenhanced by additional 
medical comment by that examiner, does not constitute 
"competent medical evidence" and a bare transcription of 
lay history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional.  See Howell v. Nicholson, 19 Vet. 
App. 535, 539 (2006); LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  Moreover, an opinion based on an inaccurate history 
has essentially no probative value.  See Kightly v. Brown, 6 
Vet.App. 200, 205-06 (1994). 

Given the various reported dates of onset of hypertension, 
the Board finds that any such statements made by the Veteran 
concerning the date of onset of his hypertension lack 
credibility.  In light of the Board's determination that any 
statements made by the Veteran concerning the date of onset 
of his hypertension lack credibility, the Board further finds 
that that these statements are entitled to limited probative 
value because the dates provided by the Veteran are based on 
an inaccurate factual history.  See Coburn v. Nicholson, 19 
Vet. App. 427, 432-33 (2006) (finding that reliance on a 
veteran's statements renders a medical opinion incredible 
only if the Board rejects the statements of a veteran); see 
also, Reonal v. Brown, 5 Vet. App. 458, 460 (1993) (finding 
Board may reject medical opinion based on facts provided by a 
veteran previously found to be inaccurate).  The Board also 
finds that the first pertinent evidence of record showing a 
diagnosis of and treatment for hypertension was dated 
December 1992, over two decades after discharge from service.  
See Maxson, supra.

The Board's opinion in this regard is buttressed by the 
December 1992 private treatment note of record which 
indicated that the Veteran's hypertension was diagnosed two 
months prior to that episode of care.  The Board finds this 
private treatment record to be highly probative evidence 
regarding the date of onset of the Veteran's hypertension, 
particularly where, as here, the December 1992 private 
treatment record was generated contemporaneously with or in 
close proximity to the time that the Veteran's hypertension 
was first diagnosed.  
  
Furthermore, although the Veteran has currently diagnosed 
hypertension, CAD, heart arrhythmia, GERD with hiatal hernia, 
gastritis, duodenitis, and PUD, there is no evidence of 
record, other than the Veteran's statements, linking these 
disabilities to the Veteran's period of active service.  
  
The Veteran has submitted lay statements during the pendency 
of this claim expressing the opinion that his currently 
diagnosed hypertension, heart condition, and gastrointestinal 
disabilities are related to service.  The United States Court 
of Appeals for Veterans Claims (Court) has in the past held 
that lay testimony is competent regarding features or 
symptoms of injury or disease when the features or symptoms 
are within the personal knowledge and observations of the 
witness.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see 
also, Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006); Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009).  

However, the Court has also held that lay persons, such as 
the Veteran, are not qualified to offer an opinion that 
requires medical knowledge, such as a diagnosis or an opinion 
as to the cause of a disability that may be related to 
service.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also, Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007) (holding that a layperson may provide 
competent evidence to establish a diagnosis where the lay 
person is "competent to identify the medical condition").  
Here, the Veteran is capable of observing symptoms related to 
his hypertension, heart condition, and gastrointestinal 
disability, but he is not competent (i.e., professionally 
qualified) to offer an opinion as to the cause of these 
disabilities, which was first shown many years after service, 
and their relationship to service, if any.  

As an alternative to establishing the second and third prong 
in Hickson, the Veteran may show a continuity of 
symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997)).  
Continuity of symptomatology may be established if (1) the 
condition was "noted" during service; (2) there is evidence 
of post-service continuity of the same symptomatology; and 
(3) there is medical, or in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  Savage, 10 Vet. App. at 495-96.  

The evidence of record does not establish continuity of 
symptomatology in this case.  As noted above, there was no 
evidence of any cardiovascular or gastrointestinal 
disabilities in service or within one year after discharge 
from service.  Rather, the first evidence of treatment for 
these disabilities is not until at least 1992, many years 
after service.  Consequently, the Board finds that the 
Veteran failed to establish continuity of symptomatology in 
this case.  

As previously stated, entitlement to direct service 
connection requires a finding that there is a current 
disability that has a relationship to an in-service injury or 
disease.  In this case, there is competent medical evidence 
showing a diagnosis of hypertension, a heart condition, and 
gastrointestinal disabilities, but the preponderance of the 
evidence is against finding that there is a nexus between 
these conditions, which first manifested many years after 
discharge from service, and to the Veteran's period of active 
service.  Accordingly, the Board concludes that service 
connection for these disabilities must be denied and neither 
hypertension, nor a heart condition, nor ulcers may be 
presumed to have been incurred in service. 

In reaching these conclusions, the Board has considered the 
benefit-of-the-doubt doctrine but finds that the 
preponderance of the evidence is against the claims.  38 
U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); 
Alemany v. Brown, 9 Vet. App. 518 (1996). 

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist Veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the Veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the Veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between a veteran's service and 
the disability; (4) degree of disability; and (5) effective 
date of the disability.

The VCAA duty to notify was satisfied by way of letters dated 
June and August 2004 that fully addressed the notice elements 
and was sent prior to the initial AOJ decisions in these 
matters.  The letters informed the Veteran of what evidence 
was required to substantiate the service connection claims on 
a direct and presumptive basis, and of the Veteran's and VA's 
respective duties for obtaining evidence.  The Veteran was 
also provided with notice, in March 2006, of the type of 
evidence necessary to establish a disability rating and an 
effective date for the disabilities on appeal.  The Veteran's 
claims were subsequently readjudicated following this notice 
by way of a supplemental statement of the case (SSOC) issued 
in May 2007.  

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issues has been obtained.  
The Veteran's service treatment and post-service treatment 
records were obtained.  The Veteran was not, however, 
afforded VA examinations in connection with his service 
connection claims.  But, the evidence of record is such that 
the duty to obtain medical examinations was not triggered in 
this case.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The Veteran's STRs in this case were clear that 
there was no in-service evidence of hypertension, a heart 
condition, or a gastrointestinal disability, nor was there 
evidence of hypertension, organic heart disease or ulcers 
within one year after discharge from service.  

On the contrary, the first pertinent evidence of record 
showing a diagnosis of and treatment for these disabilities 
is over 20 years after discharge from service.  Also, there 
is no competent evidence of record that indicated that the 
Veteran's hypertension, heart condition, or gastrointestinal 
disability is or may be related to service.  The Board also 
finds that there is otherwise sufficient competent medical 
evidence of record to make a decision on the claims.  Thus, 
there is no requirement to obtain VA medical examinations in 
this case.  See McLendon, supra; see also, Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003) (noting that a veteran is 
required to show some causal connection between his 
disability and his military service).  Accordingly, the Board 
finds that VA has complied, to the extent required, with the 
duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)-(e). 


	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for hypertension is denied.
 
Service connection for coronary artery disease, claimed as 
heart arrhythmia and cardiovascular disease, is denied.

Service connection for gastroesophageal reflux disease with 
hiatal hernia, gastritis, and duodenitis, claimed as ulcers, 
is denied.  


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


